Title: From Alexander Hamilton to James Miller, 3 December 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            New York Decr. 3. 1799
          
          Lieutenant Fergus has been put under marching orders for Alexandria in Virginia, but there has been so great a delay in the business that he will probably not set out before the Spring—
          You will take care that he be provided with all necessaries when he the means of transportation whenever he shall commence his march—
          The Detachment which the Officer commands contains between twenty and thirty men, and is stationed at Wilmington in N Carolina
           Jas Miller Er
        